Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention in the reply filed on December 1, 2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being obvious over Achour (US 2019/0165850 A1, hereinafter referred to as Achour).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing 
Regarding claim 9, Achour discloses a wireless communications system (Abstract), comprising: 
a first meta-structure reflector module (MRM 120, 300, 704) to receive a signal from a base station (Base Station 102, 700) but does not specifically disclose a second meta-structure reflector module to receive a reflection of the signal from the first meta-structure reflector module.
However, Achour discloses at paragraph [0016] that “The MRM 120 performs a reflector-type operation to provide coverage within dead zone 122. The reflector-type operation is similar to a repeater or other device to extend the wireless range/reach of a wireless transmitter.”
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have placed the second one of the MRM 120 of Achour after the first MRM to receive a reflection of the signal from the first meta-structure reflector module (MRM) and reflect the received reflection into an angle different from the received reflection (“The MRM 704 transmissions are then directed to individual NUEs.”  See 3 “Directed Tx” in fig. 7) in order to extend the wireless range/reach of a wireless transmitter.
Regarding claim 10, Achour discloses the wireless communications system of claim 9, wherein the first meta-structure reflector module comprises a layer of metamaterial cells (306, Fig. 3).

Regarding claim 12, Achour discloses the wireless communications system of claim 10, wherein the metamaterial cells comprise a plurality of center cells (see inner cells) and a plurality of edge cells (see outer cells) surrounding the plurality of center cells (see 306, Fig. 3; 602, Fig. 6).
Regarding claim 13, Achour discloses the wireless communications system of claim 12, wherein each of the plurality of center cells and each of the plurality of edge cells (cells 306 in fig. 3 within MRM 704) is configured to reflect a signal based on its location (para [0025], claims 1, 9).

Regarding claim 14, Achour discloses a wireless communications system (Abstract) 
a transmitter (paragraph [0012], “Base Station 102, 700) 
a plurality of active meta-structure reflector modules (MRM 120, 300, 704) positioned proximate to the transmitter (see Base station 700 and MRM 704, Fig. 7), each meta-structure reflector module to receive a signal at an incident angle (signal from Base station 700 to MRM 704) and reflect the signal at a reflection angle (“The MRM 704 transmissions are then directed to individual NUEs.”  See 3 “Directed Tx” in fig. 7), but does not specifically disclose that the 
However, it is well known in the art that the wireless communication system is being used in the indoor environment such as a church building by users having wireless communication devices such as smart phones, and the transmitter (e.g. 5G cell tower) is being located in a church steeples or inside existing structures in order to generate extra revenue.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have installed and utilized the wireless communication system of Achour in an indoor environment such as a church building having 5G cell antenna installed on the base of its steeple or existing structures for the purpose of optimizing the revenue that they can generate and to better access fast 5G wireless services.
Regarding claim 15, Achour discloses the wireless communications system of claim 14, wherein each active meta-structure reflector module comprises an array of meta-structure cells (306, Fig. 3).

Regarding claim 17, Achour discloses the wireless communications system of claim 15, wherein each meta-structure cell comprises a reactance control module to generate a phase shift for the received signal to be reflected at the reflection angle (para [0024]).
Regarding claim 18, Achour discloses the wireless communications system of claim 17, wherein the reflection angle is different from the incident angle (para [0027]).
Regarding claim 19, Achour discloses the wireless communications system of claim 15, wherein the array of meta-structure cells is configured into a plurality of subarrays (para [0024]).


Claim 16 is/are rejected under 35 U.S.C. 103 as being obvious over Achour in view of Daniel et al. (US 2019/0165480 A1, hereinafter referred to as Daniel).
Regarding claim 16, Achour discloses all the features and limitations as discussed above but does not disclose wherein the array of meta-structure cells is positioned atop a layer of slotted transmission lines.
Daniel discloses the array of meta-structure cells is positioned atop a layer of slotted transmission lines so that signals passing through slots are received at the array of meta-structure cells of the radiating array structure 16, which radiates the signals.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to effective filing date of the claimed invention to have provided the array of meta-structure cells of Achour is positioned atop a layer of slotted transmission lines so that signals passing through slots are received at the array of meta-structure cells of the radiating array structure 306, which radiates the signals.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  See prior arts/references listed on the PTO-892 form attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.